— In consolidated actions for a judgment declaring Local Laws, 1991, No. 1 of the Village of Island Park invalid, the defendants appeal *621from a judgment of the Supreme Court, Nassau County (Kohn, J.), dated April 3, 1992, which declared the law to be invalid.
Ordered that the judgment is affirmed, with costs.
The enactment of the local law, which, under certain circumstances, provided an automatic stay, inter alia, of the enforcement of the determination of an administrative body, is preempted by CPLR 7805, which grants the courts sole authorization to grant stays in these circumstances (see, Board of Educ. v Gulotta, 157 AD2d 642).
We have reviewed the Village’s remaining contentions and conclude that they are without merit. Thompson, J. P., Rosenblatt, Lawrence and Ritter, JJ., concur.